Citation Nr: 0803617	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  02-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied 
service connection for a right foot disability.  The claims 
file was later transferred to the RO in New York, New York.

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2003.  A copy of the transcript of that 
hearing has been associated with the claims file.

The veteran's appeal has been before the Board on two 
previous occasions.  In November 2003, the Board remanded the 
appeal in order for the RO to ensure compliance with all 
notice obligations under the Veterans Claims Assistance Act 
of 2000 (VCAA).  In September 2004, the Board remanded the 
appeal in order for the RO to send additional VCAA notice, 
develop whether the veteran had Reserve or National Guard 
service, resend previous undeliverable (or refused mail), 
obtain additional VA medical records, and obtain an addendum 
to a previous VA examination.  

In regard to this development, the Board highlights that the 
September 2004 Board remand noted that three separate 
documents should be resent to the veteran.  An updated 
address had been obtained.  A February 2002 VCAA notification 
letter, however, noted that two pieces of correspondence had 
been resent, not three.  After review of the claims file, 
however, the Board finds that the majority of the procedural 
information contained in those three documents have been 
provided to the veteran in updated documents or is no longer 
relevant, and there is no prejudice against the veteran in 
not remanding the case in order to ensure that the veteran 
has received the third document.  In addition, the Board 
notes that the veteran indicated that he had no additional 
evidence regarding Reserve or National Guard service.  Thus, 
the Board finds that there was no requirement to perform 
further development regarding whether the veteran performed 
Reserve or National Guard service.  Therefore, the Board find 
that the VA has substantially completed the development 
directed by the November 2003 and September 2004 Board 
remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The veteran's appeal is ripe for adjudication upon the 
merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent evidence of record indicates that a right 
foot disability is not attributable to service.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

During the pendency of this appeal, the veteran has been 
issued multiple VCAA notification letters, including a letter 
issued in December 2005.  The December 2005 notice fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  This letter 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
December 2005 VCAA letter noted above was issued subsequent 
to a Board remand, and therefore, after the RO decision that 
is the subject of this appeal.  The Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court of Appeals for Veterans 
Claims' holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by the June 2006 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including a May 2002 VA contract examination 
and February 2006 VA opinion.  After review of this evidence, 
the Board finds that the claims file contains competent, non-
speculative evidence regarding whether the veteran has a 
right foot disability attributable to service.  Thus, there 
is no duty to provide another examination.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a current right foot 
disability attributable to service.  Service medical records 
do not document any treatment or complaint regarding the 
right foot.

The veteran underwent a VA contract examination in March 
2002.  The examiner documented the veteran's contention that 
he injured his right foot in 1974, during service.  The 
veteran noted having pain in his foot due to wearing certain 
shoes.  On examination of the feet, there were no signs of 
abnormal weight bearing.  There were no callosities, 
breakdown, or an unusual shoe wear pattern.  The veteran did 
not have flat feet.  There was tenderness over the plantar 
surface of the right foot.  X-ray revealed a small plantar 
calcaneal spur.  In addition, X-ray revealed a small well 
corticated ossified structure at the superior aspect of the 
navicular bone near the articulation of the talus.  The 
examiner noted that this likely represented partial 
incorporation of an "os supernaviculare" or alternatively 
an old avulsion fracture.  Pertinent diagnoses were right 
plantar calcaneal spur and right plantar fasciitis.  

In his May 2003 testimony before the Board, the veteran noted 
that over the years he began to experience pain in his right 
foot.  He recalled going to "sick call" once or twice 
regarding his foot, but indicated that he was not sure.  He 
contended that the right foot disability was due to constant 
marching and walking in military boots.  The veteran 
testified that he self-treated the disability until about a 
year prior to the hearing.  

In the September 2004 remand, the Board directed that the RO 
should have the veteran's claims file reviewed and an 
addendum added by the examiner who completed the March 2002 
examination.  The Board noted, however, if that examiner was 
not available, other equivalent personnel may accomplish the 
review.  The Board directed that several questions regarding 
the veteran's right foot disability should be answered.  
Further, if deemed necessary, the Board directed that an 
examination should again be conducted to answer the 
questions.

The claims file includes a February 2006 opinion completed by 
a VA medical doctor.  Therefore, the Board concludes that the 
examiner who completed the March 2002 examination was 
unavailable.  The doctor noted examination of the claims file 
and military records.  The doctor reviewed the findings of 
the March 2002 examination.  

The doctor then provided answers to the questions posed by 
the Board in the September 2004 remand.  The doctor found 
that the correct diagnosis for the veteran's current right 
foot disorder was small plantar calcaneal spur.  The 
approximate date of onset for the right foot condition could 
not be determined from the medical record, and in absence of 
the veteran, could not be determined by any statement of the 
veteran.  The doctor opined that it was not likely that the 
veteran's current right foot disorder was attributable or 
related to any disease or incident suffered during active 
service.  The examiner also answered the Board's other 
questions regarding the etiology of the veteran's disability.  
The doctor did not provide any answer that indicated that the 
disability was related to service.  The doctor, however, 
noted that the responses were obviously compromised by lack 
of physical presence of the veteran to carry out an 
appropriate interview and physical examination.

Analysis

The Board finds that the veteran does not have a right foot 
disability attributable to service.  Although the veteran 
states that he sought treatment for a right foot disability 
during service, service medical records do not indicate that 
the veteran sought treatment for any right foot disability 
during service.

Pursuant to the Board's September 2004 remand, VA obtained an 
opinion regarding the etiology of the diagnosed small plantar 
calcaneal spur.  In essence, the doctor opined that the 
approximate date of the onset of this disability could not be 
determined from the medical record.  The doctor found that it 
was not likely that the disability was attributable to any 
disease or incident suffered during service.  Although the 
doctor indicated that the answers were compromised due to the 
veteran not being present, the doctor did not indicate that 
an new examination was necessary and a new examination was 
not directed by the Board remand.  After review of the 
complete record, including the veteran's main contention that 
the disability is due to wearing boots - a contention of 
which the doctor was aware of when completing the February 
2006 opinion, the Board finds that the doctor's opinion is 
adequate for purposes of adjudicating this appeal.  

Although the veteran contends that he has a right foot 
disability related to service, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In addition, the Board notes that the first medical evidence 
documenting the right foot disability is dated after the 
veteran's January 2002 claim, more than 25 years after the 
veteran's discharge from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  In other words, this type of evidence is 
too remote to be causally linked.  To the extent that the 
veteran's contention that he has had right foot pain since 
service reflects continuity of symptomatology (see 38 C.F.R. 
§ 3.303), it is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of a 
right foot disability for more than 25 years.  Id. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a right foot 
disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER


Entitlement to service connection for a right foot disability 
is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


